Citation Nr: 1542617	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  11-08 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for left renal cell carcinoma, status post laparoscopic radical nephrectomy, claimed as a kidney condition.

2.  Entitlement to service connection for a blood clot in the lung, to include as secondary to a kidney condition.

3.  Entitlement to service connection for hypertension, to include as secondary to a kidney condition.

4.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to a kidney condition. 

5.  Entitlement to service connection for PTSD. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).



REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to September 1975.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2010 and December 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to service connection for all issues on appeal.   

In October 2012, the Veteran testified at a videoconference hearing before the undersigned.  A transcript has been associated with the claims file.  

While acknowledging the holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Board notes that the Veteran's claims for an acquired psychiatric disorder and for PTSD have been developed separately and attributed to different causes.  Accordingly, the Board will continue to treat the issues separately.   


In May 2015, the Board requested a Veterans' Health Administration (VHA) advisory opinion.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(a) (2015).  The resulting VHA opinion was received by the Board in May 2015 and has been included in the claims folder for review.  The opinion was forwarded to the Veteran and his representative with no further evidence presented.  The time to respond has expired without additional evidence or argument from the Veteran.  Accordingly, the Board will address the merits of the claim.


FINDINGS OF FACT

1. The probative, competent evidence does not demonstrate that the Veteran's left renal cell carcinoma is causally or etiologically related to active duty, to include as due to exposure to chemicals in service.

2. The probative, competent evidence establishes that the Veteran's blood clot in the lung is a result or consequence of his non-service connected renal cell carcinoma.

3. The probative, competent evidence does not demonstrate that the Veteran's hypertension is causally or etiologically related to active duty or a service-connected disability.

4. The probative, competent evidence does not demonstrate that the Veteran's acquired psychiatric disorder is causally or etiologically related to active duty or a service-connected disability.

5. A preponderance of the evidence is against the finding that the Veteran has a diagnosis of PTSD or has had such a diagnosis at any time during the appeal.

6. The Veteran is currently service-connected for tinnitus (rated as 10 percent disabling) and bilateral hearing loss (rated as noncompensable); and, his combined service-connected rating is 10 percent.

7. The Veteran's service-connected disabilities alone are not of such severity to preclude him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for service connection for renal cell carcinoma have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2. The criteria for service connection for a blood clot in the lung have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

4. The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§3.102, 3.159, 3.303, 3.310 (2015).

5. The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

6. The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in June 2010 and October 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if a claim is granted.  These letters accordingly addressed all notice elements and preceded the adjudication of the claim.  Nothing more was required.  

The Board also finds that VA has satisfied its duties to assist the Veteran in the development of his claims.  The Veteran's post-service VA and private medical records have been obtained.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  

The Veteran's complete service treatment records are unavailable.  In cases where a Veteran's service treatment records are unavailable through no fault of a Veteran, there is a heightened obligation on the part of VA to assist the claimant in the development of his case, explain findings conclusions, and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(a) (2015).  The Board is satisfied that a diligent effort, though unavailing, was undertaken to acquire them.  See October 2010 Formal Finding on the Unavailability of Complete Service Treatment Records.  The Veteran has been advised of such.  

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

These claims were remanded by the Board in September 2014 for additional development, including obtaining additional treatment records.  Updated treatment records were added to the claims file.  The Board is satisfied there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 11, 146-47 (1999).  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  VA examination/opinion were obtained in December 2011 and November 2014.  However, both examiners failed to provide an adequate opinion at the conclusion of the examination regarding the Veteran's renal cell carcinoma.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither opinion will be discussed further.  However, that deficiency was cured by obtaining the November 2014 VHA opinion.

The VHA opinion is adequate for decision-making purposes, as it included a full review of the Veteran's claims file, is supported by sufficient detail, and refers to specific documents and medical history, as well as studies/treatises cited to by the Veteran and rendered an appropriate opinion based on the questions presented by the Board.  Copies of this opinion were sent to the Veteran and his representative in May 2015.  Both were both provided with a 60-day period to review this opinion and provide additional evidence.  No additional argument or evidence was received.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue being decided herein has been met.  38 C.F.R. § 3.159(c)(4) (2015).  The VHA opinion also substantially met the requirements of the Board's earlier Remand directives.

The Veteran was also provided an opportunity to set forth his contentions during a videoconference hearing before the undersigned in October 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO hearing officer or Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, the undersigned VLJ identified the issues on appeal and solicited the Veteran to identify evidence relevant to the claims.  The Veteran's testimony prompted the VLJ to hold the record open for 60 days for the Veteran to submit additional medical records and ultimately to remand the claims for further development.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As hypertension and (renal cell carcinoma (tumors) are chronic conditions under 3.309(a), service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Kidney Condition

Post service treatment records indicate that the Veteran was diagnosed with renal cell carcinoma and underwent a left nephrectomy in 2010.  Accordingly, the requirements for Shedden element (1) have been met.


The Veteran's available service treatment records are absent of any treatment or diagnosis for a kidney condition, to include renal cell carcinoma.  There is also no evidence of complaints, treatment, or diagnosis of renal carcinoma with a year of service discharge.  The Veteran does not argue the contrary.  

Rather, the Veteran attributes his post-service carcinoma to in-service exposure to chemicals while working on planes.  According to his certificate of discharge, the Veteran's military occupational specialty was aircraft mechanic for the Navy.  The Board finds that working with jet fuel and cleaning solvents is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (West 2002).  The requirements for Shedden element (2) have been met.

The Veteran submitted an article entitled "Material Safety Data Sheet" noting that tetrachloroethylene is listed on the International Agency for Research on Cancer (IARC) and National Toxicology Program (NTP) carcinogen lists, but not by OSHA.  Additionally, during the October 2012 videoconference hearing, the Veteran indicated that he was exposed to cleaning solvents like tetrachloroethylene and benzene that would give him headaches in service while working on planes.     

The May 2015 VHA opinion indicated that it is less likely than not (less than 50 percent probability) that the Veteran's in-service exposure to chemicals, including JP5-jet fuel, trichloroethylene, and benzene, caused his renal cell cancer.  The rationale is that medical studies are inconclusive as to causation.  The physician reviewed various studies including the treatise submitted by the Veteran.  He observed that the Veteran's history of smoking and obesity was more likely to cause kidney cancer than his exposure to petroleum products and benzene.  He further acknowledged that exposure to petroleum products and benzene were recognized risk factors for developing lung cancer and prostate cancer.  However, with respect to renal cancer, the odds ratio was less compelling to conclude a cause/effect relationship with renal cell cancer.  

Consideration has been given to the medical treatise article submitted by the Veteran, which suggest a relationship between his renal carcinoma and chemical exposure.  However, while offering a general description of the potential dangers/risks of chemicals such as benzene and that they are known carcinogens, those articles do not address the Veteran's renal cancer and personal history of chemical exposure along with other risk factors. Such generic evidence, without a supplemental opinion from a medical professional, lacks the degree of certainty necessary to support his claim.  Cf. Mattern v. West, 12 Vet. App. 222   (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509   (1998) (noting that medical literature or treatises can provide important support when combined with an opinion of a medical professional if the article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion).  Moreover, the VHA examiner essentially reviewed and discounted the treatise evidence.

Based on the foregoing, the Board is unable to attribute the Veteran's renal cell cancer to his military service.  Service treatment records are entirely negative for any pertinent complaints, treatment, or diagnoses, and there is no evidence that the renal cell cancer first documented in 2010, 35 years post service, was manifested prior to that date.  It is impossible to grant presumptive service connection on the basis of the manifestation of a chronic disability (e.g., malignant tumor) within one year after separation from service.  38 C.F.R. §§ 3.307 and 3.309.  Moreover while not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

Furthermore, while the above post-service records note a history of renal cell carcinoma since 2010, they do not contain the required medical nexus opinion concerning its etiology, to in turn relate or attribute it to the Veteran's military service, including his claimed exposure to toxic chemicals.

Here, the only competent medical evidence addressing the nexus requirement is the 2015 VHA medical report in which the specialist was unable to find any conclusive medical evidence linking chemical exposure to renal cell carcinoma after a review of scientific and medical literature.  The Board finds that the 2015 VHA opinion is highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VHA specialist considered the Veteran's belief that his kidney condition is the result of his chemical exposure during service and reviewed and addressed medical studies regarding the issue.  Thus relying on his medical knowledge of renal cell carcinoma, and based upon the known medical facts regarding the effects of chemical exposure and the Veteran's own medical circumstances, the VHA specialist was unable to find a link between the Veteran's renal cell carcinoma and his exposure to toxic chemicals in service.  

Therefore, after weighing all the evidence, the Board finds greater probative value in the 2015 VHA opinion.  Also, in light of the other evidence of record, the Board notes that the negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

B. Blood Clot

The Veteran's post service treatment records indicate that he was treated for blood clots in May 2010.  The requirements for Shedden and Wallin element (1) have been met.

The Veteran's available service treatment records are absent for treatment for or a diagnosis of blood clots.  Rather, the Veteran argues that his blood clots are secondary to his renal cell carcinoma.  During the October 2012 hearing, he testified that he was not arguing that the blood clot was related to his active service, but rather was diagnosed during surgery for his kidney cancer.  

As indicated above, the evidence does not support a finding of service connection for the Veteran's renal cell carcinoma.  As such, he does not meet element (2) of the Wallin criteria, evidence of a service-connected disability, and his claim is denied on the secondary theory of entitlement.  The Veteran's claim for service connection for blood clots as secondary to renal cell carcinoma must fail as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran is nevertheless not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this regard, post-service treatment records show that he had surgery in 2006 and developed a blood clot in his lung shortly thereafter.  The blood clot was seemingly related to the Veteran's surgery, as no other etiology was provided.  As noted above, the Veteran himself does not contend that he had treatment for this condition in service, but rather that it was a result of surgery he underwent for his renal cell carcinoma.  Accordingly, there is neither medical nor lay evidence linking this condition to service and the claim must be denied.

C. Hypertension

During the November 2014 VA examination, the examiner noted that the Veteran was diagnosed with hypertension in 2000.  Accordingly, the requirements for Shedden and Wallin element (1) have been met. 

The available service treatment records do not show treatment for or a diagnosis of hypertension.  Additionally, although the Veteran recalled instances of having higher blood pressure readings in service, he testified that he was never diagnosed with hypertension until after service.  His contention is that hypertension is related to his renal cell carcinoma. 

As indicated above, the evidence does not support a finding of service connection for the Veteran's renal cell carcinoma.  As such, he does not meet element (2) of the Wallin criteria, evidence of a service-connected disability, and his claim is denied on the secondary theory of entitlement.  The Veteran's claim for service connection for hypertension as secondary to renal cell carcinoma must fail as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

With respect to direct service connection, post-service treatment records first document treatment for hypertension in 2010.  Even if he was diagnosed with hypertension in 2000, this is still 25 years after he was discharged from service.  See Maxson v. West, 12 Vet. App. 453 (1999).  As there is no evidence of hypertension within one year of service discharge, presumptive service connection must also be denied.  Similarly, neither the Veteran nor his representative has asserted that his hypertension is directly related to service and he has not provided medical evidence of a nexus.  Accordingly, the Veteran's claim fails on Shedden elements (2) and (3) and it must be denied. 

D. Acquired Psychiatric Disorder

The Veteran submitted a letter dated in February 2011 from Dr. L.O. indicating that he is diagnosed with depression.  Post-service treatment records show diagnoses of depressive disorder not otherwise specified (NOS) and anxiety disorder NOS in February 2011.  Accordingly, the requirements for Shedden and Wallin element (1) have been met.  

The February 2011 letter from Dr. L.O. does not indicate the etiology of the Veteran's depression.  

During the October 2012 hearing, the Veteran attributed his depression to his renal cell carcinoma.  The November 2014 VA examiner indicated that the Veteran has a history of psychiatric symptoms that were of a situational nature.  The examiner reviewed the Veteran's history of treatment in the 1980's after his father passed away and treatment in 2011 diagnosing anxiety disorder NOS and depressive disorder NOS.  The examiner stated that the Veteran described his depressive episodes as "situational", resulting from experiences such as his father's death, financial/familial problems, and substance abuse.  The examiner opined that it is more likely than not that the Veteran's depression and anxiety in 2011 were related to his health, specifically, his renal cell carcinoma.  He added "there does not appear to be any clear nexus for depressive or anxiety symptoms directly related to any events from Mr. [redacted] military service."  

As indicated above, the evidence does not support a finding of service connection for the Veteran's renal cell carcinoma.  He thereby does not meet element (2) of the Wallin criteria, evidence of a service-connected disability, and his claim is denied on the secondary theory of entitlement.  The Veteran's claim for service connection for an acquired psychiatric disorder as secondary to renal cell carcinoma must fail as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

With respect to direct service connection, post-service treatment records first document mental health treatment in 2011, over 35 years after he was discharged from service.  See Maxson v. West, 12 Vet. App. 453 (1999).  Neither the Veteran nor his representative has asserted that his depression NOS or anxiety NOS is directly related to service and he has not provided medical evidence of a nexus to service.  He has not endorsed chronic psychiatric problems since service.  Moreover, the November 2014 VA examiner provided a nexus opinion that clearly related the Veteran's psychiatric depressive disorder to his renal cell carcinoma.  Accordingly, the Veteran's claim fails on Shedden elements (2) and (3) and it must be denied. 

E. PTSD

The Veteran's available service treatment records are absent for complaints or treatment for posttraumatic stress disorder (PTSD).  His post-service treatment records similarly do not show a diagnosis of PTSD.  A February 2011 letter from Dr. L.O. indicates that he "would support his diagnosis of PTSD."  However, there is no indication of any mental health assessment or of the method by which the Veteran was evaluated. 

Treatment records from February 2011 note treatment for depressive disorder NOS and anxiety disorder NOS, as noted above.  

During the October 2012 VA hearing, the Veteran attributed his PTSD to his experiences testing out jet engines in service.  He said that he was told that sometimes the engines would blow up during testing and seriously injure or kill the tester.  He testified that since service discharge, loud engines frighten him. 


During the VA examination in November 2014, the examiner reviewed the Veteran's treatment records and examined the Veteran.  The examiner stated that the Veteran does not meet the diagnostic criterion of PTSD.  Reference was made to the findings that the Veteran did not endorse a frequency, duration, or severity of clinically significant symptoms to support a PTSD diagnosis and, in fact, denied most symptoms.  The examiner further indicated that although Dr. L.O. supported the PTSD diagnosis, "a full assessment of symptoms as they pertain to each reported event was not documented."  As such, the necessary information regarding PTSD symptoms is not noted to accurately diagnose the condition.  During treatment in 2011, the Veteran also denied traumatic situations when he thought he was going to die except in the context of a panic attack, leading the physician to find there were no criteria to support a diagnosis of PTSD.  As such, the examiner found that the Veteran's more recently claimed stressors are "not bothersome, distressing or intrusive to the degree (frequency, severity, duration) required to meet clinical diagnostic standards for PTSD."  

The statement/diagnosis from Dr. L.O. carries for less probative value.  Dr. L.O. provided no rationale his decision to "support" a PTSD diagnosis.  He likewise presented no testing data that supported the diagnosis.  By contrast, the VA examiner interviewed the Veteran, conducted testing, and reviewed the clinical record in providing his negative PTSD opinion and supported that finding with sufficient rationale.  The VA examiner even addressed the statement from Dr. L.O. and explained how a PTSD diagnosis was not supported.


The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).  

Thus, based upon the evidence of record, the Board finds no current PTSD disability is demonstrated.   The November 2014 VA examiner's opinion is considered the most persuasive evidence on this point.  The examiner is shown to have considered the findings of a complete psychiatric examination and to have reviewed of the evidence of record, including the conflicting opinion provided by Dr. L.O.  The Veteran's history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board acknowledges that the requirement of a current disability is satisfied when the Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321   (2007).  However, the facts of the present case are distinguished from those of McClain.  The evidence does not reflect that the Veteran had PTSD that resolved during the pendency of the claim.  Rather, as discussed above, the Board finds that the most probative evidence does not establish that the Veteran had PTSD at any point during the appeal period or prior to his filing a claim for service connection. See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

F. Other Considerations

In reaching these conclusions, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements regarding his condition.  Here, as already alluded to, the claims are primarily predicated on the notion the Veteran was exposed to chemicals during his military service and, therefore, the reason he eventually developed renal cell carcinoma.  The Veteran attributes his PTSD to traumatic events in service and his remaining conditions to his renal cell carcinoma.  The Board is keenly aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Federal Circuit Court has held, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So, to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997); Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and determining causal connections for cancer, vascular conditions, or psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board recognizes the sincerity of the arguments advanced by the Veteran.  However, his contentions as to the etiology his claimed conditions are not statements merely about symptoms, an observable medical condition, or a contemporaneous medical diagnosis.  Rather they fall within the realm of requiring medical expertise, which he simply does not have.  Thus, it is not susceptible of lay opinions on etiology alone.  While the Veteran is competent to say that he has experienced certain symptoms, he is not in turn competent to ascribe these symptoms to disability related to his military service.  This lay evidence does not constitute competent medical evidence and lacks probative value.

Alternatively, the medical opinions of record conclusively found no etiological relationship between service and the Veteran's claimed conditions after reviewing the claims file and addressing relevant medical research.  The Veteran has not established that his claimed conditions are related to his military service.  In this case, the Veteran's opinion, to the extent that it is to be accorded some probative value, is far outweighed by the more thoroughly explained and detailed opinion from the VA medical professionals.  Jandreau, supra; Buchanan, supra.  

Accordingly, the preponderance of the evidence is against these service connection claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

III. Entitlement to TDIU

The Veteran seeks entitlement to TDIU.  He contends that his service-connected disabilities preclude him from maintaining substantially gainful employment.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), but is determined to be unable to secure or follow a substantially gainful occupation by reason of service-connected disability, the rating boards should refer the claims file to the Director of Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

The ultimate TDIU determination is a factual finding and is an adjudicative conclusion properly made by the Board.  See Geib, 733 F.3d at 1354.  

VA received the Veteran's claim for TDIU in August 2010.  The Veteran reported that he was unable to work because of his depression and hearing loss.   During the hearing in October 2012, the Veteran indicated that he was employed as a truck driver but that it was "borderline" as to whether his hearing loss would cause him to lose his commercial driver's license.  He further stated that he has had to "leave other companies" because he would "wear out too quickly."  He said he would become fatigued because of his kidney condition.  

The Veteran is currently service connected for tinnitus and bilateral hearing loss.  His combined evaluation is 10 percent effective May 2010.  The Veteran thereby fails to meet the applicable percentage standards required for a schedular TDIU rating.  38 C.F.R. § 4.16(a).  

The Board will now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, in order to determine whether extraschedular consideration is warranted.  The Board concludes that the preponderance of the evidence of record does not show that the Veteran's service-connected hearing loss and tinnitus preclude his employment.   

The Veteran's post service treatment records show that he wears hearing aids and that his tinnitus is intermittent.  There is no evidence to suggest that these disabilities would preclude all employment.  Additionally, although the Veteran claimed that his hearing loss could cause him to lose his commercial driver's license, the Veteran has a background in real estate, indicating that he is capable of obtaining other types of employment.  

In fact, the Veteran himself did not indicate that he was unable to perform his job based on his hearing loss and tinnitus.  Rather, he stated that he left several positions because of fatigue related to his kidney condition, a non-service connected disability.  Reference is also made to the fact that the Veteran's initial claim for TDIU identified his non-service connected depression as a main issue to his unemployment.

Therefore, the Veteran's claim for a TDIU under the regulatory provisions of 38 C.F.R. § 4.16(a) must be denied.  Furthermore, in view of this preceding discussion, the Board also finds that there is no basis to refer his TDIU claim to the Director of the Compensation & Pension Service for consideration of an extraschedular grant of a TDIU under § 4.16(b).  The clinical evidence does not demonstrate that he is precluded from obtaining or maintaining gainful employment due to his service-connected hearing loss and tinnitus.  

Because the evidence in this case is not approximately balanced with respect to the merits of his TDIU claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).











	(ORDER ON NEXT PAGE)



ORDER

Service connection for renal cell carcinoma, claimed as a kidney condition, is denied.

Service connection for a blood clot in the lung is denied.

Service connection for hypertension is denied.

Service connection for an acquired psychiatric disorder, other than PTSD, is denied.

Service connection for PTSD is denied.

Entitlement to a TDIU is denied.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


